AMENDMENT 1 TO THE AMENDED AND RESTATED PARTICIPATION AGREEMENT AMONG MFS VARIABLE INSURANCE TRUST MFS VARIABLE INSURANCE TRUST II TRANSAMERICA LIFE INSURANCE COMPANY AND MFS FUND DISTRIBUTORS, INC. Amendment 1 to the Amended and Restated Participation Agreement, dated as of October, 1, 2010 by and among MFS VARIABLE INSURANCE TRUST, MFS VARIABLE INSURANCE TRUST II, MFS FUND DISTRIBUTORS, INC., and TRANSAMERICA LIFE INSURANCE COMPANY (the “Agreement”). All defined terms in the Agreement are applicable to this Amendment. WHEREAS, the Trust and the Company agree to distribute the prospectuses of the Portfolios within the Series pursuant to Rule 498 under the Securities Act of 1933 (“Rule 498”); and WHEREAS, the parties desire to set out the roles and responsibilities for complying with Rule 498 and other applicable laws. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Agreement is hereby amended as follows: 1.A new Article XV. is hereby added to the Agreement as follows: Article XV. Summary Prospectus Should the Trusts and the Company desire to distribute the prospectuses of the funds within the Trusts pursuant to Rule 498 of the Securities Act of 1933, as amended, (“Rule 498”), the roles and responsibilities of the Parties to the Agreement (the “Parties”), for complying with Rule 498 and other applicable laws, are set forth as follows: 15.1.For purposes of this Amendment, the terms Summary Prospectus and Statutory Prospectus shall have the same meaning as set forth in Rule 498. 15.2.The Trust represents and warrants that the Summary Prospectuses and the Web site hosting of such Summary Prospectuses and such other Trust/Portfolio documents required under Rule 498(e)(1) will comply in all material respects with the requirements of Rule 498(b), (e)(1), (e)(2), (e)(3) and (f)(4) applicable to the Trust and its Portfolios.The Trust further represents and warrants that it has reasonable procedures in place to ensure that documents required under Rule 498(e)(1) are available in the manner required by paragraphs (e)(1), (e)(2) and (e)(3) of Rule 498. The Trust shall promptly notify the Company in the event of its non-compliance with Rule 498, including but not limited to, any extended interruption in the availability of the Trust/Portfolio documents on the Trust's website. 15.3.The Trust and the Underwriter represent and warrant that they will be responsible for compliance with the provisions of Rule 498(f)(1) involving contract owner requests for additional Trust/Portfolio documents made directly to the Trust, the Underwriter or one of their affiliates at the phone number specified on the Summary Prospectus or the email address provided on the Web site where the required documents are located. 15.4.The Company represents and warrants that it will be responsible for compliance with the provisions of Rule 498(f)(1) involving contract owner requests for additional fund documents made directly to the Company or one of its affiliates. 15.5.The Company will be responsible for ensuring compliance with the conditions set out in Rule 498 (c) and (d) (other than conditions (3) and (4)) of either such paragraph and with Rule 498(f)(2). 15.6.At the Company's request, the Underwriter and the Trust will provide URLs to the Company for use with Company’s electronic delivery of Portfolio documents or on the Company’s website.The Company will be solely responsible for the maintenance of such Web links. 15.7.The parties agree that all other provisions of the Participation Agreement, including the Indemnification provisions, will apply to the terms of this Amendment as applicable. 15.8.If the Trusts determine that they will end their use of the Summary Prospectus delivery option, the Trusts and Distributor will provide the Company with at least 90 days’ advance notice of its intent. 15.9.The parties agree that the Company is not required to distribute Summary Prospectuses to its contract owners, but rather use of the Summary Prospectus will be at the discretion of the Company.The Company agrees that it will give the Underwriter and the Trust sufficient notice of its intended use of the Summary Prospectuses or the Statutory Prospectus. 2.Schedule A of the Agreement is hereby deleted in its entirety and replaced with the attached Schedule A. -2- Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative and its seal to be hereunder affixed hereto as of the date specified above. TRANSAMERICA LIFE INSURANCE COMPANY By its authorized officer, By:/s/ John Mallett John Mallett Vice President Date:3-21-13 MFS VARIABLE INSURANCE TRUST, on behalf of the Portfolios By its authorized officer and not individually, By:/s/ Susan S. Newton Susan S. Newton Assistant Secretary Date:3/25/2013 MFS VARIABLE INSURANCE TRUST II, on behalf of the Portfolios By its authorized officer and not individually, By:/s/ Susan S. Newton Susan S. Newton Assistant Secretary Date:3/25/2013 MFS FUND DISTRIBUTORS, INC. By its authorized officer, By:/s/ James A. Jessee James A. Jesse President Date:3/26/2013 -3- SCHEDULE A Revised May 1, 2013 ACCOUNTS, POLICIES, AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT And any other Portfolios or series of shares of the Trusts that are available and open to new investors on or after the effective date of this Agreement. Name of Separate Account and Date Established by Board of Directors Policies Funded by Separate Account Share Class (Initial or Service Class) Trust Portfolios Applicable to Policies Retirement Builder Variable Annuity Account March 29, 1996 Retirement Income Builder II Variable Annuity and Portfolio Select Variable Annuity Initial and Service VIT I VIT I VIT I VIT I MFS® Growth Series MFS® Research Series MFS® Total Return Series MFS® Utilities Series Separate Account VUL A November 20, 1998 Legacy Builder Plus Initial VIT I VIT I VIT I VIT I MFS Growth Series MFS Research Series MFS Total Return Series MFS Utilities Series Separate Account VA B January 19, 1990 Transamerica LandmarkSM Variable Annuity and Transamerica FreedomSM Variable Annuity Transamerica ExtraSM Variable Annuity Transamerica AxiomSM Variable Annuity Transamerica Liberty SM Variable Annuity Service VIT I VIT I MFS Total Return Series MFS New Discovery Series Separate Account VA D February 20, 1997 Transamerica Access Variable Annuity Service VIT I VIT I MFS® Total Return Series MFS® New Discovery Series Separate Account VA E February 20, 1997 Privilege Select Variable Annuity Initial VIT I VIT I VIT I VIT I VIT I VIT I VIT I MFS® Research Bond Series MFS® Core Equity Series MFS® Growth Series MFS® Investors Growth Stock Series MFS® New Discovery Series MFS® Research Series MFS® Utilities Series Separate Account VA F May 15, 2000 Premier Asset Builder Variable Annuity Service VIT I VIT I VIT I MFS® Growth Series MFS® Investors Growth Stock Series MFS® Utilities Series Separate Account VA J May 15, 2000 Immediate Income Builder II Service VIT I VIT I VIT I VIT I MFS® Growth Series MFS® Research Series MFS® Total Return Series MFS® Utilities Series Separate Account VA K July 10, 2001 Retirement Income Builder - BAI Variable Annuity under the marketing name “Retirement Income Builder IV” Service VIT I VIT I VIT I VIT I MFS® Growth Series MFS® Research Series MFS® Total Return Series MFS® Utilities Series Separate Account VA L July 10, 2001 Transamerica Preferred Advantage Variable Annuity Service VIT I VIT I VIT I VIT I MFS® Growth Series MFS® New Discovery Series MFS® Research Series MFS® Utilities Series Separate Account VUL-2 October 2, 2008 Transamerica Lineage Initial VIT I VIT I VIT I MFS VIT Growth Series MFS VIT Research Series MFS VIT Investor Trust Series Separate Account VUL-4 October 2, 2008 TransSurvivor VUL Initial VIT I VIT I VIT I MFS VIT Growth Series MFS VIT Research Series MFS VIT Investor Trust Series Separate Account VUL-5 October 2, 2008 TransUltra VUL Initial VIT I VIT I VIT I MFS VIT Growth Series MFS VIT Research Series MFS VIT Investor Trust Series Separate Account VUL-6 October 1, 2008 TransAccumulator VUL TransAccumulator VUL-2 Initial VIT I VIT I VIT I MFS VIT Growth Series MFS VIT Research Series MFS VIT Investor Trust Series Variable Life Account A July 1, 1999 Variable Protector Service VIT I VIT I VIT I VIT I VIT I VIT I MFS New Discovery Series MFS Total Return Series MFS Utilities Series MFS Mid Cap Growth Series MFS Investors Growth Stock Series MFS Value Series PFL Corporate Account One August 10, 1998 Advantage V Initial and Service VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT I VIT II VIT II VIT II VIT II VIT II VIT II VIT II VIT II VIT II VIT II VIT II MFS Research Bond Series MFS Core Equity Series (formerly MFS Capital Opportunities Series) MFS Growth Series MFS Investors Growth Stock Series MFS New Discovery Series MFS Research Series MFS Utilities Series MFS Investors Trust Series MFS Mid Cap Growth Series MFS Total Return Series MFS High Income Series MFS Strategic Income Series MFS Global Equity Series MFS Value Series MFS Research International Series MFS Blended Research Core Equity Portfolio MFS Blended Research Growth Portfolio MFS Blended Research Value Portfolio MFS Emerging Markets Equity Portfolio MFS Global Growth Portfolio MFS Global Research Portfolio MFS Global Tactical Allocation Portfolio MFS International Growth Portfolio MFS International Value Portfolio MFS Research International Portfolio MFS Technology Portfolio Transamerica Corporate Separate Account Sixteen June 16, 2003 Advantage X Initial VIT II VIT II MFS International Growth Portfolio MFS International Value Portfolio Separate Account VA R November 26, 2001 Transamerica Principium Service VIT I VIT I MFS®New Discovery Series MFS® Total Return Series Separate Account VA S November 26, 2001 Huntington Allstar Select Service VIT I VIT I VIT I MFS® Research Bond Series MFS® Investors Growth Stock Series MFS® Total Return Series Separate Account VA-6 June 11, 1996 Transamerica Classic® Variable Annuity and Transamerica Catalyst® Variable Annuity Initial VIT I VIT I VIT I MFS® Growth Series MFS® Investors Trust Series MFS® Research Series Separate Account VA-7 June 11, 1996 Transamerica Bounty® Variable Annuity Initial VIT I VIT I VIT I MFS® Growth Series MFS® Investors Trust Series MFS® Research Series Separate Account VA-8 June 11, 1996 Transmark Optimum Choice® Variable Annuity Initial VIT I VIT I VIT I MFS® Growth Series MFS® Investors Trust Series MFS® Research Series Separate Account VUL-1 October 2, 2008 Transamerica Tribute Initial VIT I VIT I VIT I MFS VIT Growth Series MFS VIT Research Series MFS VIT Investors Trust Series --
